Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 18, 25 and 28 have been canceled.  Claims 16-17, 19-24, 26-27 and 29 are pending.

Support for closest corner:
The last two lines of claim 16 state “a distance S between the discharge port and a closest corner of the liner bag body is greater than 20 cm.”  There isn’t any discussion in the originally filed text of the closest corner.  However, Fig. 4 and the discussion of the discharge port 104 in paragraph [0067] of the PG Publication taken together provide a sufficient disclosure of a closest corner as the bottom, right corner in Fig. 4. 
 	 [0067] In order to prevent the four corners of the liner bag 10 from blocking the discharge ports during discharging, the discharge port 104 should have a distance from the corner of the liner bag body. Preferably, the minimum distance S between the discharge port 104 and the corner of the liner bag body should be greater than 20 cm. More preferably, S should be greater than 40 cm. It would be appreciated that the above minimum distance S is defined to be primarily applicable to the case where the liner bag is housed in a container having one base and four side walls mounted to the base. When the container is cylindrical or the container has more than four side walls, for example six side walls, the discharge port can also be located directly at the corner of the liner bag body, i.e., there is no limit for the minimum distance between the discharge port and the corner of the liner bag.

Claim Interpretation
	The term “weld line” is broadly interpreted and is used broadly by applicant.  The term “weld line” doesn’t refer to a single line segment but most often refers to a number of line segments 
	“A plane where the weld line is located is perpendicular to a bottom surface of the liner” is interpreted broadly.  Note that this limitation doesn’t state that the weld line is perpendicular to the bottom surface.  A plane perpendicular to the bottom surface may have a coplanar weld line and that weld line is coplanar with the bottom surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19-24, 26-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 6032818) in view of Crampton et al. (WO 99/02424) (Crampton) and Thomas et al. (US 2015/0014356) (Thomas).
Olson discloses a liner bag (1) comprising: a liner bag body (1), which is formed by hermetically welding a front panel (upper web 2, oriented as shown in Fig. 2 with the left side being the front) and a rear panel (lower web 3) along the periphery thereof on a weld line (the weld line is every weld line of 
Fig. 9f is marked to show weld lines on top face and one of the side faces:

    PNG
    media_image1.png
    797
    791
    media_image1.png
    Greyscale

Olson fails to disclose the minimum distance (L) limitation or any dimensions with regard to distance S.  Crampton teaches a similarly constructed liner bag (flexible container 1) having a discharge port (8, 10, 24) with the edge of the discharge port positioned on the weld line 4 (effectively, L = 0 and meet the minimum distance limitation.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the minimum distance between an edge of the discharge port and a weld line (continuous weld 39 shown closest to discharge port 5 as shown in Fig. 3 
The Office realizes that it is using a port edge located at an outer edge of a flange rather than an edge of a passage.  This is consistent with the outer edge of port flange 103 as shown in Fig. 6 of applicant’s present invention from which distance L is measured.
Figure 1 of Olson discloses the port 5 centered on the liner bag vertical centerline and there is a distance S between the discharge port and a closest corner (either one of the bottom corners would be equally spaced from the port 5) of the liner bag.  This disclosure is consistent with spacing the discharge port away from the two bottom corners which is consistent with preventing blocking of the discharge port by the corner as mentioned in paragraph [67] of the PG Publication.  Olson provides a volume of 1000 liters and a container having a meter3 size when filled as shown in Fig. 9f.  A 1000 liter, cube shaped liner bag would be 1 meter or 100 cm on each side.  The liner bag (unfilled) is made of two sheets and needs to cover all six faces of the cube shaped liner bag (filled).  A liner bag (unfilled) of square sheet composition would need to be at least 200 cm on each size of a square to provide enough area to cover the 1000 liter cube shaped liner (filled).  Olson further discloses a base of greater dimension than height in Fig. 1 when the liner bag is unfilled and likewise a base (greater in depth or width) than height in Fig. 9f when the liner bag is filled.  This discloses an importance of stability for the liner bag.  
Olson doesn’t provide a discharge port diameter.  Thomas teaches a discharge port (nozzle) of 1 cm diameter (see paragraph [27], last two lines).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the discharge port diameter to be 1 cm to properly control discharge flow rate.
If the overall width was less than 41 cm [20 cm x 2 + 1 cm for discharge port diameter] for the unfilled liner bag, the liner bag when filled would need to be tall to an extreme because the base would 2; having a height H = volume/base area (1000000 cm3 / 1640 cm2) = 609.75 cm height (over 6 meters tall and the height would be over 15 times any base dimension).  This would be outside the disclosure of Olson and extremely unstable even if the hydrostatic pressure could be supported.  For these reasons, the liner bag dimension S could not be less than 20 cm and is greater than 20 cm as claimed.
Re claim 17, the shape of the sheets of Olson as best shown in Fig. 1 is rectangular, the sheets are flexible as they deform into the filled bag as represented by Fig. 9a – 9f.
Re claim 19, a primary weld line of Olson (continuous weld 4 at top and sides and weld lines 39 at bottom edge) formed around the liner body and a secondary weld line (weld 43) is formed between two portions of said primary weld line.
Re claim 20, at least one side of the liner body of Olson includes at least two sections of weld lines (weld line 39 and weld line 43) which are connected to each other at an angle.
Re claims 22, 23 and 26, these claims discuss product-by-process limitations (see MPEP 2113).  
In claim 22, the limitation states “formed by cutting off at least one corner of the rectangular sheet.”  This limitation doesn’t indicate a structural difference.  Cutting of a corner could be one process which is followed by other processes in shaping the rectangular sheet.  This one process doesn’t mean that the panels have a particular defined shape, such as, a five-sided shape.  Claim 26 shares this same limitation as claim 22 and is similarly rejected
In claim 23, the limitation states “formed by cutting off two adjacent corners of the rectangular sheet,” and that the two cut lines intersect. This limitation doesn’t indicate a structural difference.  Cutting of a corner could be one process which is followed by other processes in shaping the rectangular sheet.  This one process doesn’t mean that the panels have a particular defined shape, such as, a five-sided shape. 


Claim 24 adds a base and a side wall to the container and a valve port in the base, in Olson, the base is the wall 28 into which port 5 fits (see Fig. 9a) such that there is a valve port in the base and the side wall is an adjacent wall to wall 28.  Or, the container is reoriented 90 degrees counter clockwise to be placed upon wall 28 which becomes the base and wall 29 becomes the side wall.
The method of use of claim 27 is an assembly method with inherent assembly steps.
In claim 21, a corner is defined by the language of the claim: “a corner formed by the intersection of weld lines which are connected to each other at an angle.”  In viewing Olson, the corner defined by weld lines 43 and 39 at the bottom is sufficiently close to the port 5 such that the port is located at a bottom of the corner.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Crampton and Thomas as applied to claim 20 above, and further in view of Sasaki et al. (US 5788121) (Sasaki).
In claim 21, a corner is defined by the language of the claim: “a corner formed by the intersection of weld lines which are connected to each other at an angle.”  If Olson is deemed not to sufficiently disclose that the port is located at a bottom of the corner, then the teachings of Sasaki is applied.  Sasaki teaches outlet port 12 at the top of a bag with a top corner defined by weld lines 7 and 10.  When the bag of Sasaki is inverted the port 12 is located at a bottom of the corner.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















sjc /STEPHEN J CASTELLANO/               Primary Examiner, Art Unit 3733